        Case 3:17-cv-02183-MEM Document 22 Filed 10/03/18 Page 1 of 4




                     UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                :
                                             :
                                 Plaintiff   :       CIVIL ACTION - LAW
                                             :
          v.                                 :
                                             :
SUSQUEHANNA COUNTY,                          :       NO. 3:17-CV-2183-MEM
                                             :
                               Defendant     :




     MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTIONS

       Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, hereby requests the Court to extend the deadline to file dispositive

motions to November 9, 2018, and cite the following reasons, therefore:



1.     By Order dated April 10, 2018, the Court set various deadlines including the

       deadline for filing of Dispositive Motions for September 2, 2018.

2.     On August 3, 2018 the Court granted Plaintiff’s Motion for Extension of the

       Discovery Deadline to October 5, 2018.
       Case 3:17-cv-02183-MEM Document 22 Filed 10/03/18 Page 2 of 4




3.    On August 8, 2018 the Court, by Memorandum and Order, granted in part

      and denied in part the Motion to Dismiss of the Defendant.

4.    Defendants request that the deadline for filing of Dispositive Motions be

      extended to November 9, 2018.

5.    Plaintiff concurs in this request.

6.    The requested extension will not unreasonably delay trial.



      WHEREFORE, it is respectfully requested that the Court extend the

deadline for the filing of Dispositive Motions to November 9, 2018.



                                   KREDER BROOKS HAILSTONE LLP



                                   By /s/A. James Hailstone
                                      A. James Hailstone
                                      Attorney for Defendants
       Case 3:17-cv-02183-MEM Document 22 Filed 10/03/18 Page 3 of 4




                      CERTIFICATE OF CONCURRENCE

      I, A. James Hailstone, hereby certify that I contacted Plaintiffs’ counsel in

accordance with the Local Rules to determine whether he would concur in the

attached Motion. Plaintiffs’ counsel concurs with the attached Motion.



                                       KREDER BROOKS HAILSTONE LLP


                                        /s/A. James Hailstone
                                       A. James Hailstone
220 Penn Avenue, Ste 200                     Attorney I.D. #80055
Scranton, PA 18503                           Attorneys for Defendant
        Case 3:17-cv-02183-MEM Document 22 Filed 10/03/18 Page 4 of 4




                         CERTIFICATE OF SERVICE

      AND NOW, this 3rd day of October, 2018, A. James Hailstone, a member of

the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing

Motion with the Clerk of the United States District Court for the Middle District

of Pennsylvania using the CM/ECF system which sent notification of such filing

to the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                         Christopher Szewczyk, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                       /s/A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendants
